Citation Nr: 0032423	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  96-41 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for cervical spine 
arthritis, currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
March 1987.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1996, by the Columbia Regional Office (RO), which increased 
the evaluation for the veteran's service-connected cervical 
spine disorder from 10 percent to 30 percent, effective from 
October 13, 1995.  The notice of disagreement with the rating 
assigned was received in April 1997.  A VA compensation 
examination was conducted in February 1998.  By a rating 
action in March 1998, the RO confirmed the 30 percent 
evaluation assigned for the veteran's service-connected 
cervical spine disorder.  A supplemental statement of the 
case was issued in March 1998, and the veteran's substantive 
appeal was received in May 1998.  The appeal was received at 
the Board in June 1998.  

In August 1998, the Board remanded the case to the RO for 
further development.  A supplemental statement of the case 
(SSOC) was issued in August 1999.  VA progress notes were 
received in February 2000, and another SSOC was issued in 
February 2000.  The appeal was received back at the Board in 
August 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in August 2000.  

By a rating decision in March 1998, the RO granted service 
connection for a left shoulder disorder, and assigned a 10 
percent disability rating.  Subsequently, a statement from 
the veteran's representative, dated in May 1998, indicating 
that an increased evaluation for the left shoulder was an 
issue under appeal, was accepted as a notice of disagreement 
with the March 1998 rating action.  A statement of the case, 
addressing that issue, was issued in February 2000.  However, 
a timely substantive appeal was not received to complete an 
appeal as to the claim for an increased rating for the left 
shoulder disorder; accordingly, that issue is not in 
appellate status, and is not before the Board at this time.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  

FINDINGS OF FACT

1.  The RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The clinical evidence of record submitted in connection 
with the veteran's appeal reflects that the arthritis in his 
cervical spine is manifested by no more than tenderness and 
pain, resulting in severe limitation of motion; ankylosis of 
the spine is not shown by the medical evidence to be present.  

3.  The veteran failed to report for VA examinations in March 
1999, September 1999, and October 1999, and he has not shown 
good cause for his failure to report.  


CONCLUSION OF LAW

The schedular criteria for an increased rating for cervical 
spine arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.655(a), (b), 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5010, 5290 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background

The Board notes that the veteran filed his original claim 
seeking service connection for a cervical spine disorder (on 
VA Form 21-526) in July 1987.

In conjunction with his claim, the veteran was afforded a VA 
compensation examination in August 1987, at which time he 
complained of occasional pain and stiffness of the neck, as a 
result of an injury sustained in service in March 1986.  Upon 
clinical evaluation, there was normal configuration of the 
cervical spine; the cervical brachial plexus, on both the 
left and the right, was normal.  No evidence of muscular 
wasting was noted.  The two deltoid muscles were found to be 
normal and symmetrical.  There was a normal range of motion; 
no swelling, no synovial edema, no articular effusion, and no 
crepitus was detected.  X-ray study of the cervical spine 
revealed some mildly spondylotic changes throughout the 
middle and lower cervical spine.  The examiner noted that 
there were no clinical findings to justify the veteran's 
complaints.  A neurological evaluation performed in July 1989 
was reported to be normal.  

A Statement in Support of Claim (VA Form 21-4138) was 
received in October 1995, wherein the veteran contended that 
his neck disorder had increased in severity.  

Received in December 1995 were VA outpatient treatment 
reports dated from May 1995 to October 1995, which show that 
the veteran received clinical attention and treatment for 
several disabilities, including complains of left arm and 
neck pain.  In May 1995, the veteran was seen for complaints 
of neck and left arm pain, but no pertinent diagnosis was 
reported.  A treatment report dated in October 1995 indicated 
that the veteran was seen for a followup examination for 
symptoms of left cervical paresthesias, left neck and left 
arm.  On examination, there was decreased left and right 
lateral rotation of the neck.  There was some tenderness 
along the left trapezius muscle, with questionable spasm.  No 
unilateral neurological findings were present.  The clinical 
assessment was left cervical radicular symptoms.  

The veteran again underwent a VA compensation examination in 
April 1996, at which time he complained of neck pain.  He 
reported occasional radicular type pain into the C6 
distribution bilaterally, left greater than right.  He noted 
that the pain was worse with rain, cold, or barometric 
changes.  On examination, there was tenderness over the 
cervical spine throughout, mostly over the C6-C7 area.  He 
had 20 degrees of chin and chest flexion, and 10 degrees of 
extension.  He was able to bend 10 degrees to the left and 25 
degrees to the right.  He was able to rotate 15 degrees to 
the left and 30 degrees to the right.  Facial grimaces 
accompanied neck range of motion.  Sensory and motor 
examination of both upper extremities was entirely normal, 
and his reflexes were 2+ and symmetric.  There were no 
provocative signs.  X-ray study of the cervical spine was 
reported to be normal.  The pertinent diagnosis was 
degenerative joint disease of the cervical spine.  

On subsequent examination in February 1998, the veteran had 
no abnormality of the cervical spine to inspection.  He was 
diffusely tender over the musculature of the left lateral 
neck, but he did not have paraspinal muscle spasms.  He had 
30 degrees of forward flexion, 25 degrees of extension, 45 
degrees of lateral bending to each side, and 50 degrees of 
rotation to either side.  X-ray study of the cervical spine 
revealed minimal degenerative change and disc space narrowing 
at C6-C7.  The pertinent diagnosis was left cervical 
spondylosis.  

In December 1998, the veteran was scheduled for a 
compensation and pension (C&P) examination, but he failed to 
report.  In a Statement in Support of Claim, dated December 
28, 1998, the veteran indicated that he had sent a change of 
address to the RO, and he requested a new examination.  
Subsequently, his new address was obtained, and the C&P 
examination was rescheduled for March 1999.  Again, the 
veteran failed to report.  Another statement was received in 
August 1999, wherein the veteran requested another VA 
examination.  By letter dated August 27, 1999, VA informed 
the veteran that an evaluation was being scheduled in 
connection with his claim, and that he would be notified of 
the time and place of the examination.  He was also advised 
that failure to report for the scheduled examination without 
good cause could have a detrimental effect on the outcome of 
his claim.  

Subsequently, a C&P examination was rescheduled for September 
25, 1999.  In October 1999, the veteran notified the RO that 
he was unaware of the scheduled examination, and requested 
that it be rescheduled.  The records indicate that another VA 
examination was then rescheduled for October 1999, but the 
veteran again failed to report.  No explanation, and no 
request to reschedule the examination, was received from the 
veteran.  


Received in February 2000 were VA progress notes, dated from 
February 1998 to January 2000, which reflect treatment for 
several disabilities; these records do not reflect any 
treatment for the veteran's cervical spine disorder.  

II.  Legal analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.  However, "the 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010 (2000).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, DC 5003.  


Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion. A 30 
percent evaluation requires severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5290.  

Diagnostic Code 5285, for residuals of fracture of a 
vertebra, provides a 100 percent disability rating where 
there is cord involvement, or where the veteran is bedridden, 
or requires long leg braces.  A 60 percent disability rating 
is warranted where there is no cord involvement and there is 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the residuals are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a, DC 5285.  

Diagnostic Code 5287, for ankylosis of the cervical spine, 
provides a 30 percent disability rating for favorable 
ankylosis and a 40 percent disability rating for unfavorable 
ankylosis.  38 C.F.R. § 4.71a, DC 5287.  

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293.  

In determining the appropriate rating for the veteran's 
cervical spine disorder, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet.App. 202 
(1995), the Court held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court, in DeLuca, held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. 
§ 4.40.  A part of the body that becomes painful on use must 
be regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement.  38 C.F.R. § 4.45(f).  

The veteran currently has an award of service connection for 
arthritis of the cervical spine, rated 30 percent disabling.  
The 30 percent represents the maximum disability rating 
allowed under 38 C.F.R. § 4.71a, DC 5290.  

A review of the evidence reflects that, upon VA examination 
in February 1998, the veteran was diffusely tender over the 
musculature of the left lateral neck.  He had limitation of 
motion of the cervical spine.  The medical findings did not 
reflect any unfavorable ankylosis of the cervical spine or 
additional functional loss due to such factors as pain, 
incoordination, and weakness.  Therefore, the veteran is not 
entitled to an increased rating, greater than 30 percent, for 
his cervical spine disorder.  

We are cognizant, as is noted above, that the veteran was 
subsequently scheduled for additional VA medical examinations 
in December 1998 and March 1999, but he failed to report.  By 
letter dated in August 1999, the veteran was advised of the 
consequences of not reporting.  Subsequent examinations were 
scheduled in September and October 1999, and the veteran 
again failed to report for examination, and he failed to 
provide good cause for his failure to report for said 
examinations.  

The pertinent regulatory language states that, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination or reexamination, and the 
examination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a), 
(b) (2000).  

It should be noted that, because the veteran's failure to 
report for the examinations was without any explanation to 
the RO, it may be said that the veteran's absence from the 
scheduled examinations was without good cause.  No evidence 
has been presented to rebut the presumption that the veteran 
was properly informed of the date and time of the 
examinations.  See Mason v. Brown, 8 Vet.App. 44, 53-55 
(1995).  The veteran did not submit any response to the 
February 2000 supplemental statement of the case, advising 
him that an increased rating could not be granted, in light 
of his failure to report for an examination.  Therefore, the 
Board finds that the claim for an increased rating for 
cervical spine arthritis must consequently be denied.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  
Therefore, failure to report for VA examination reflects the 
veteran's failure to cooperate in his claim.

Moreover, the record indicates that the veteran has changed 
his address on several occasions.  That, of course, is his 
right to do, but he must promptly advise the RO of his new 
address, so that important correspondence can reach him.  The 
U.S. Court of Appeals for Veterans Claims has clearly held, 
"In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet.App. 262, 265 (1993).  In this case, although the veteran 
has belatedly informed the RO of his changes of address on 
occasion, there is no indication that notice of the recently 
scheduled examination was not received by the veteran.

In view of the foregoing, the Board has evaluated this claim 
on the basis of the available evidence of record, aware that 
any additional medical evidence as to the veteran's 
condition, which might have been noted at the examinations 
for which he failed to report, is not available, through no 
fault of the RO.  See 38 C.F.R. § 3.655.


ORDER

Entitlement to an increased rating for cervical spine 
arthritis is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

